t c no united_states tax_court estate of robert w quick deceased esther p quick personal representative and esther p quick petitioners v commissioner of internal revenue respondent docket no filed date p was a limited_partner in a partnership subject_to the unified_audit and litigation provisions of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 r issued notices of computational adjustment to ps pursuant to which deficiencies for taxable years through were assessed in the computational adjustment notices for and r recharacterized ps' distributive_share of partnership losses for those years as passive for purposes of sec_469 i r c r thereafter issued affected items notices of deficiency to ps for through in which additions to tax and accuracy-related_penalties were determined based on the computational adjustments sec_6653 and b a i r c ps moved for summary_judgment claiming that the period of limitations for assessment for and has expired such that ps' share of partnership losses cannot be recharacterized as passive and that ps are entitled to among other things refunds for overpayments as well as net operating losses for those years based on favorable adjustments at the partnership level for and r objects to ps' motion both ps and r moved to amend their respective pleadings pursuant to rule tax_court rules_of_practice and procedure held ps' motion for leave to file amendment to petition and r's motion for leave to file amendment to answer are granted rule a tax_court rules_of_practice and procedure held further ps' motion for summary_judgment denied the statutory period of limitations does not preclude r's recharacterization of ps' distributive_share of partnership losses for and as passive losses subject_to the limitations set forth in sec_469 i r c secs a and d a a i i r c kevin m bagley and mitchell b dubick for petitioners gretchen a kindel for respondent opinion nims judge this matter is before the court on the following three motions petitioners' motion for leave to file amendment to petition pursuant to rule a respondent's motion for leave to file amendment to answer pursuant to rule a and petitioners' motion for summary_judgment filed pursuant to rule unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined additions to and penalties on the federal_income_tax of petitioners for the taxable years through as follows year sec_6653 sec_6653 sec_6659 sec_6661 sec_6662 additions to tax penalties dollar_figure percent of the dollar_figure dollar_figure interest due on dollar_figure big_number big_number dollar_figure big_number the issues for decision are whether to grant the parties' respective motions to amend their pleadings and whether the statutory period of limitations bars respondent from recharacterizing petitioners' distributive_share of partnership losses as passive losses subject_to the limitations set forth in sec_469 petitioners resided in west palm beach florida at the time they filed their petition background the background facts related below are derived from the pleadings the exhibits attached thereto and other materials in the court's records including the uncontroverted written representations of the parties to the extent we draw inferences and conclusions of a factual nature they are based upon materials forming a part of the record during the years at issue robert w quick robert was a limited_partner in water oaks ltd partnership a florida limited_partnership robert died on or about date shortly after the petition was filed on date petitioners moved pursuant to rule to substitute esther p quick as the personal representative for the estate of robert w quick petitioners' motion for substitution of party was granted by order of the court dated date and the caption was amended accordingly at all relevant times the partnership was a so-called tefra partnership whose tax treatment is determined under the unified partnership audit and litigation provisions subchapter_c of chapter added by the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 the partnership owned and operated the water oak estate mobile home park park in lady lake florida during the years at issue a portion of the lots located in the park was leased to mobile home owners while the remaining lots were in the process of development petitioners reported their distributive_share of losses from the partnership as passive losses on their joint form sec_1040 u s individual_income_tax_return for and the record does not reflect the extent of such losses for those years petitioners reported losses from the partnership of dollar_figure percent of dollar_figure total partnership loss and dollar_figure percent of dollar_figure total partnership loss on their joint and returns respectively as nonpassive losses on date respondent wrote a letter to petitioners' representative admonishing petitioners to file amended returns for and to reflect the proper treatment of the losses from the partnership as passive or face the issuance of a notice_of_deficiency for those years the general 3-year period of limitations for making assessments for and as extended by form_872 consent to extend the time to assess tax expired on date no amended returns were filed by and respondent did not issue a deficiency_notice to petitioners prior to that date on date respondent issued a notice of final_partnership_administrative_adjustment fpaa disallowing certain deductions claimed by the partnership for its taxable years through blaine b quick a partner other than the tmp petitioned this court at docket no on date on date the court entered a decision decision in docket no the decision sets forth adjustments to certain partnership items which are favorable to respondent for the years and and favorable to the partnership for the years and specifically the decision adjusts losses reported on line ordinary_income loss from trade_or_business activities of the partnership's forms u s partnership return of income for through as follows year adjustment dollar_figure big_number big_number big_number under the decision petitioners' share of partnership losses was increased to percent of the adjusted partnership losses for and or dollar_figure and dollar_figure respectively petitioners subsequently filed form sec_1040x amended u s individual_income_tax_return for taxable years and applying the adjustments contained in the decision to their original returns petitioners claimed overpayments in the amounts of dollar_figure and dollar_figure and net operating losses of dollar_figure and dollar_figure for and respectively petitioners also filed amended returns for and claiming overpayments in the amounts of dollar_figure and dollar_figure respectively as a result of net_operating_loss carrybacks from and on date respondent made computational adjustments on forms 4549-a income_tax examination changes to petitioners' taxable years through for and the computational adjustments reflect the adjustments to partnership items set forth in the decision for those years and determine deficiencies in the amounts of dollar_figure and dollar_figure respectively for and respondent determined deficiencies in the amounts of dollar_figure and dollar_figure respectively which reflect respondent's position that all of the partnership's losses for those years including the losses reported prior to the entry of the decision should be recharacterized as passive losses in petitioners' hands subject_to the limitations of sec_469 on date respondent assessed the deficiencies for through arising from the foregoing computational adjustments on date respondent issued to petitioners affected items notices of deficiency for and determining additions to tax only based on the computational adjustments for those years on date respondent issued to petitioners penalties-only affected items deficiency notices for and based on the computational adjustments for those years based on information subsequently received from petitioners' counsel respondent abated the assessments for and and with petitioners' consent attempted to rescind the related penalties-only date notices pursuant to sec_6212 however upon learning of respondent's intention to issue new affected items notices of deficiency for and determining both deficiencies and penalties petitioners revoked their consent to rescind the date notices in a letter to respondent dated date on date petitioners filed the petition herein on date respondent issued additional affected items deficiency notices to petitioners for and in which deficiencies and accuracy-related_penalties pursuant to sec_6662 were determined on date petitioners filed a petition in docket no regarding the date notices alleging that they are void as second notices pursuant to sec_6212 petitioners subsequently filed a motion to dismiss for lack of jurisdiction and respondent filed a notice of no objection on date the court granted petitioners' motion to dismiss on date respondent filed the answer herein alleging that the penalties determined in the date notices are affected items and that such notices are therefore timely pursuant to section a and d petitioners filed a motion for summary_judgment herein on date on date petitioners filed a motion for leave to file an amendment to the petition respondent filed a notice of objection notice to petitioners' motion for summary_judgment on date on date respondent filed a motion for leave to file an amendment to answer the foregoing motions and notice were each accompanied by a supporting memorandum of points and authorities discussion we must first decide whether to grant petitioners' and respondent's respective motions to amend their pleadings we must then decide whether to grant petitioners' motion for summary_judgment i motions to amend the pleadings rule a provides in pertinent part that a party may amend a pleading once as a matter of course at any time before a responsive pleading is served otherwise a party may amend a pleading only by leave of court or by written consent of the adverse_party and leave shall be given freely when justice so requires whether a motion seeking amendment should be allowed lies within the sound discretion of the court rule a 84_tc_985 in determining the justice of a proposed amendment we must examine the particular circumstances in the case before us law v commissioner supra pincite we consider among other factors whether an excuse for the delay exists and whether the opposing party would suffer unfair surprise disadvantage or prejudice if the motion to amend were granted id nolte v commissioner tcmemo_1995_57 affd without published opinion 99_f3d_1146 9th cir estate of ravetti v commissioner tcmemo_1992_697 spain v commissioner tcmemo_1978_270 a respondent's motion for leave to file amendment to answer respondent first seeks leave to amend the answer to allege that petitioners' distributive_share of partnership losses should be recharacterized as passive losses for purposes of sec_469 the sec_469 issue and that such recharacterization constitutes an affected_item within the meaning of sec_6231 such that section applies to extend the period of limitations for making assessments in this case petitioners object to respondent's motion claiming that the cause of justice is not served by allowing respondent to amend the answer petitioners argue that respondent was cognizant of the sec_469 issue at least as early as date at which time respondent's agent warned petitioners' representative in writing that deficiency notices for and challenging petitioners' nonpassive characterization of their share of partnership losses would be forthcoming unless petitioners filed amended returns for those years petitioners further note that the invalid date notices clearly allege that the sec_469 issue is an affected_item and that these notices were issued approximately months before respondent filed the answer in the instant case petitioners maintain that respondent's failure to affirmatively allege the foregoing in the pleadings at any time prior to the motion to amend the answer amounts to an inexcusable delay and should be treated as a waiver or concession of such argument there is nothing in the record which would support a finding that petitioners will suffer unfair surprise or prejudice as a result of our granting respondent's motion in fact petitioners have been aware of the arguments respondent now wishes to affirmatively allege for some time see 91_tc_344 such awareness is evidenced by petitioners' concerted effort to preempt respondent's ability to raise the sec_469 issue generally and to refute its status as an affected_item as a matter of law in their motion for summary_judgment filed before respondent moved to amend the answer nor have petitioners convinced us that the delay was due to a failure on the part of respondent to exercise reasonable diligence prior to moving for leave to file an amendment to answer respondent attempted to rescind the date notices in order to issue corrected notices after discussions with petitioners' counsel respondent was prevented from issuing valid notices when petitioners revoked their consent to withdraw the date notices furthermore the motion for leave to file amendment was filed and one-half months from the filing of the original answer which does not strike the court as dilatory under the circumstances see waterman v commissioner supra wendorff v commissioner tcmemo_1995_258 based on the above discussion we shall grant respondent's motion for leave to file the foregoing amendments to the answer see eg waterman v commissioner supra pincite spain v commissioner supra respondent further seeks leave to amend the answer to assert increased deficiencies in the amounts of dollar_figure and dollar_figure and increased penalties pursuant to sec_6662 in the amounts of dollar_figure and dollar_figure for taxable years and respectively under sec_6214 this court has jurisdiction to consider a claim by the commissioner for an increased deficiency and penalties asserted before the entry of a final_decision 684_f2d_261 3d cir affg per curiam tcmemo_1979_501 243_f2d_954 4th cir affg 26_tc_528 law v commissioner supra pincite sec_6214 does not however give the commissioner an unqualified right to amend the answer to claim an increased deficiency addition_to_tax or penalty 304_f2d_136 9th cir as with other amendments we must consider whether granting respondent's motion will surprise and or unfairly disadvantage petitioners see generally 59_tc_551 respondent's motion was made prior to the entry of a final_decision in this case moreover the assertion of additional deficiencies and penalties comes in response to petitioners' contention that respondent is estopped from reissuing notices of computational adjustment to correct what respondent believes are erroneous abatements for and thus we conclude that petitioners will suffer no undue surprise or prejudice as a result of this amendment and respondent's motion on this score is therefore granted cf hanley v commissioner tcmemo_1990_53 the burden_of_proof as to new matters and increased deficiencies pleaded in the amended answer will be upon respondent rule a b petitioners' motion for leave to file amendment to petition petitioners seek leave to amend their petition to allege in greater detail the facts necessary to establish the amount of net operating losses that they contend may be carried back to and as well as the amount of refunds due them for those years stemming from what they contend are the proper computational adjustments for and petitioners further seek to amend their petition to allege that respondent's application of the higher interest rate imposed on tax_motivated_transactions pursuant to sec_6621 to the assessments for and is in error respondent has stated in writing that if the court were to grant respondent's motion to amend the answer respondent would withdraw any objection to petitioners' motion to amend the petition accordingly we will grant petitioners' motion rule a ii petitioners' motion for summary_judgment among other things in their motion for summary_judgment petitioners ask the court to find that the proper characterization of their distributive_share of partnership losses is neither an affected_item nor a partnership_item for purposes of determining whether the period of limitations for making assessments has run find that the proper computational adjustments for and result in no deficiencies in tax or penalties for those years order respondent to refund overpayments for taxable years and with interest and find that petitioners incurred net operating losses for and which may be carried back to their taxable years and a motion for summary_judgment may be granted if the pleadings and other materials demonstrate that no genuine issue of material fact exists and a decision can be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 respondent objects to petitioners' motion for summary_judgment on the grounds that it in part seeks the resolution of matters as to which genuine issues of material fact remain we agree however because we are satisfied that no genuine issue exists as to any of the material facts concerning whether the period of limitations for making assessments for and has expired we conclude that partial summary adjudication is appropriate as to that issue in this case rule c sec_6501 provides generally that respondent ha sec_3 years from the date the return was filed in which to assess the tax sec_6501 provides a cross-reference to section which extends such period in the case of adjustments pertaining to partnership items or affected items section a provides in general that respondent ha sec_3 years from the date of the filing of the partnership return in which to assess the tax based on any adjustment to a partnership_item or affected_item however if an fpaa is issued before the end of the 3-year period of limitations of section a that period is suspended for the time during which a partnership-level proceeding may be brought under sec_6226 and if such a proceeding is timely brought until a decision in that proceeding becomes final and for year thereafter sec d sec_7481 and sec_7483 provide generally that a decision of this court becomes final in the absence of a timely filed notice of appeal days from the date the decision is entered the parties do not dispute that the sec_6501 period of limitations for issuing notices of deficiency to petitioners pursuant to sec_6212 as extended by form_872 expired on date prior to the issuance of any such deficiency_notice to petitioners unless section a and d applies to suspend such period here the decision became final on date the notices were issued on date less than one year thereafter thus if section applies it is beyond question that the date notices are timely section was enacted as part of the unified partnership audit and litigation provisions of tefra sec_402 96_stat_648 the tefra rules codified at sec_6221 through segregate adjustments attributable to an individual's interest in partnerships which are subject_to the tefra statutes from all other adjustments which can be made to the individual's return 87_tc_783 so-called tefra adjustments generally can be made only after all partnership proceedings are completed 95_tc_209 94_tc_853 n c f energy partners v commissio89_tc_741 maxwell v commissioner supra pincite if we determine that the sec_469 issue as petitioners contend does not involve a partnership_item or affected_item adjustment then section does not operate to suspend the period of limitations sec_6501 under this scenario respondent concedes that petitioners' distributive_share of petitioners' losses for and could not be recharacterized as passive and therefore that petitioners would be entitled to refunds for those years based on the partnership-level adjustments tefra adjustments are of two varieties partnership_item adjustments and affected_item adjustments sec_6231 defines a partnership_item as follows sec_6231 partnership_item -- the term partnership_item means with respect to a partnership any item required to be taken into account for the partnership's taxable_year under any provision of subtitle a to the extent regulations prescribed by the secretary provide that for purposes of this subtitle such item is more appropriately determined at the partnership level than at the partner level such items include items of income gain loss deduction or credit of the partnership and each partner's share thereof sec_301_6231_a_3_-1 proced admin regs the term affected_item is defined as any item to the extent such item is affected by a partnership_item sec_6231 see white v commissioner supra pincite maxwell v commissioner supra pincite the term nonpartnership item means an item which is or is treated as not a partnership_item sec_6231 partnership_item adjustments can be made to an individual's return solely through computational adjustments sec a affected_item adjustments on the other hand can be made either through computational adjustments or deficiency proceedings depending on the nature of the particular affected_item sec a 108_tc_1 102_tc_550 n c f energy partners v commissioner supra pincite if there are no partner-level factual determinations which must be made relating to the affected_item the tax resulting from the adjustment of the affected_item must be assessed through a computational adjustment secs a and a if there are factual issues which must be determined at the partner level then respondent's permitted means of making the adjustment is through the issuance of a deficiency_notice pursuant to section a a i n c f energy partners v commissioner supra pincite a the sec_469 issue does not involve a partnership_item sec_469 provides generally that no passive_activity_loss claimed by a taxpayer during any taxable_year is allowable as a deduction sec_469 provides that the term passive_activity_loss means the amount if any by which the aggregate losses from all passive activities for the taxable_year exceed the aggregate income from all passive activities for such year sec_469 provides generally that the term passive_activity means any activity which involves the conduct of any trade_or_business and in which the taxpayer does not materially participate in general a taxpayer is treated as materially participating in an activity only if the taxpayer is involved in the operations of the activity on a basis which is regular continuous and substantial sec_469 a passive_activity by definition effective for the years in question includes any rental_activity regardless of whether the taxpayer materially participates in such rental_activity sec_469 and we note that effective for taxable years beginning after date sec_469 has been modified by the provision of special rules in sec_469 for taxpayers in the real_property business omnibus_budget_reconciliation_act_of_1993 publaw_103_66 sec a 107_stat_312 respondent's principal argument is that the sec_469 issue is more appropriately determined at the partnership level and is therefore subject_to computational adjustment sec_6231 in that connection respondent claims to have erred in abating the assessments for and that the penalties determined in the date notices are both timely and proper and that new notices of computational adjustment reassessing deficiencies for those years can be issued to petitioners in arguing that the sec_469 issue involves a partnership_item subject_to tefra adjustment rules respondent posits that the partnership's losses stem from rental_activity for the years in issue a per se passive_activity under sec_469 thus according to respondent a partner-level factual determination as to the extent of petitioners' participation in the partnership's activities is unnecessary respondent argues that no partner-level determination is required even as to the dollar_figure offset to passive_income provided by sec_469 for taxpayers who actively participate in a rental real_estate activity insofar as sec_469 provides that a limited_partner is deemed not to actively participate in such activity except as provided by regulation and no such regulation permits a limited_partner to claim active_participation in rental real_estate activity for and respondent invites our attention to line b of the partnership's returns for and which describes the principal product or service of the partnership as rentals petitioners concede that should the court determine that the partnership's returns for and are to be construed as reporting that the partnership's losses derive from rental_activity within the meaning of sec_469 then the characterization of those losses in the hands of petitioners would constitute a partnership_item but petitioners do not concede that the partnership's reporting is to be so construed rather petitioners argue that the partnership reported its losses as arising from a trade_or_business that was not rental_activity on its returns and attached schedules k and k-1 for those years thus petitioners claim that factual issues regarding the extent of their participation in the partnership's activities must be resolved before their distributive_share of the partnership's losses can be characterized as passive or nonpassive as a result petitioners maintain that the sec_469 issue does not involve a partnership_item sec_6231 we conclude that the partnership reported its losses as arising from trade_or_business activity other than rental_activity on its returns for the years in dispute in reaching our conclusion we note that we are not making an inappropriate review of the partnership's returns see roberts v commissioner t c pincite the partnership reported its income and expense on its returns for and immediately below the following statement caution include only trade_or_business income and expenses on line sec_1 through below in addition line sec_2 and on the schedules k require the partnership to report its income or loss arising from rental activities respondent's instructions for these lines refer the reader to publication passive_activity and at-risk_rules for the purpose of defining rental activities the partnership left line sec_2 and blank for its taxable years and moreover line of the schedules k-1 reports the partners' distributive_share of the partnership's losses as arising from trade_or_business activities it is true as respondent points out that line b of the partnership's returns for and describes the principal product or service of the partnership as rentals contrary to respondent's contention however such a description is not dispositive of the nature of the partnership's activity for purposes of sec_469 although the general_rule under sec_1_469-1t temporary income_tax regs fed reg date is that the receipt of gross_income from holding tangible_property for use by customers constitutes a rental_activity sec_1_469-1t temporary income_tax regs supra provides a number of exceptions to the general_rule such that an activity involving the holding of tangible_property for use by customers does not necessarily amount to per se passive rental_activity within the ambit of sec_469 finally notwithstanding respondent's assertions lines b and b analysis of total distributive income payment items by type of partner of the schedules k for and respectively which reported losses as largely passive to the limited partners are not substantively equivalent to reporting partnership activities as rental activities within the meaning of sec_469 the reported passive losses could have arisen either from rental_activity or from a trade_or_business that did not consist of rental_activity respondent's instructions for completing schedules k for the years in question direct partnerships to classify a partner's losses as passive if the partnership does not know the character of the losses in the hands of the partner irrespective of the partnership activity in light of the above we conclude that the partnership reported its losses as arising from trade_or_business activity for and since no adjustment was made during the partnership-level proceeding as to the character of the activity respondent is bound by the reporting position of the partnership see doe v commissioner aftr2d ustc par 10th cir affg in part and revg in part tcmemo_1993_543 roberts v commissioner t c pincite having concluded that the partnership reported its losses as arising from trade_or_business activity we think it ineluctable that the characterization of such losses as active or passive in the hands of petitioners is not a partnership_item within the meaning of sec_6231 and the accompanying regulations determining whether or not petitioners materially participated in such activity for purposes of sec_469 has no effect on any item that would affect all of the partners' respective returns nor does it have any effect on any item on the partnership's return or on the partnership's books_and_records see roberts v commissioner t c pincite b the sec_469 issue involves an affected_item requiring a partner-level factual determination we now turn to consider respondent's alternative position set forth in the amended answer that the sec_469 issue involves an affected_item such that section a and d applies to suspend the period of limitations sec a a i petitioners contend that sec_301_6231_a_5_-1t temporary proced admin regs fed reg date neither mentions sec_469 nor suggests that the characterization of losses as passive or nonpassive be treated as an affected_item from such silence petitioners conclude that the sec_469 issue involves a nonpartnership item within the meaning of sec_6231 to which section does not apply petitioners state in this regard that since the partnership items adjusted by the decision ie the amount of losses are irrelevant to the nature duration or quality of petitioners' participation in the partnership's activities the section issue cannot be an affected_item under sec_6231 although the affected items regulations do not expressly mention sec_469 we do not think that the regulations are meant to provide an exhaustive list of such items see eg jenkins v commissioner t c pincite holding that sec_104 classification by partner of a guaranteed_payment is an affected_item furthermore we question petitioners' assumption in their memorandum that an item on a partner's return can be an affected_item if and only if the partner's treatment of that item is dependent in the first instance on a partnership_item adjustment emphasis added petitioners have cited no authority for this narrow interpretation of the scope of sec_6231 and we have found none on the contrary sec_6231 itself provides that the term affected_item means any item to the extent such item is affected by a partnership_item emphasis added see also maxwell v commissioner t c pincite an item whose existence or amount is dependent on any partnership_item is an affected_item emphasis added as we said in 99_tc_298 partnership liabilities should be determined and taken into account at the partnership level whenever such determination produces a uniform effect on the partners emphasis added such is not the case where as here the treatment of one partner's activities vis-a-vis the partnership as passive or nonpassive has no impact on the treatment of another partner's activities in such case a uniform effect on the partners is not produced we therefore conclude that the characterization of losses as either passive or nonpassive in the hands of a partner is an affected_item under sec_469 and we so hold finally petitioners argue that if respondent asserts that the section issue is an affected_item for and respondent must also admit that the computational adjustments for and should not have been made since they involved an item requiring a partner level determination notwithstanding petitioners' assertions our conclusion that the characterization of losses in the hands of petitioners for and constitutes an affected_item is not inimical to respondent's authority to issue notices of computational adjustment rather than deficiency notices to petitioners for their taxable years and upon the completion of the partnership level proceeding respondent never sought to recharacterize petitioners' distributive_share of partnership losses for and as passive--petitioners had already reported them as such on their returns for those years rather the computational adjustments for and simply reflect the partnership-level adjustments set forth in the decision for those years since the amount of losses in the hands of petitioners is conclusively a partnership_item sec_301_6231_a_3_-1 proced admin regs and since the decision had become final such item was properly subject_to computational adjustment sec_6225 maxwell v commissioner t c pincite we have considered each of the remaining arguments of the parties and to the extent that they are not discussed herein find them to be either not germane or unconvincing in light of the foregoing we hold that the sec_469 issue involves an affected_item such that the statutory period of limitations does not bar respondent from asserting additional deficiencies and accuracy-related_penalties for and as set forth in the amended answer sec a and d accordingly petitioners' motion for summary_judgment is denied factual issues including the nature and extent of petitioners' participation in the partnership's activities which are determinative of respondent's right to assess deficiencies and penalties or petitioners' right to claim overpayments for the years at issue among other things must be resolved in future proceedings to reflect the foregoing an appropriate order granting petitioners' motion for leave to file amendment to petition and respondent's motion for leave to file amendment to answer and denying petitioners' motion for summary_judgment will be issued
